DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I, i.e. claims 2-7 & 15, in the reply filed on January 29, 2021 is acknowledged.
Specification
The abstract of the disclosure is objected to because the current abstract is not in a proper format, i.e. the abstract is required to be on a separate page.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims positively cite the human body
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-7 & 15 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  In regards to independent claim 1, the claim limitation “…a neuromuscular electrical stimulation (NMES) device configured to generate an electrical stimulus…concurrently stimulate the triceps surae and the deep posterior calf muscle of the subject…” positively cites the human body.  It is suggested to use language such as “configured to,” “adapted to,” etc.  Correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the triceps surae" “the deep posterior calf muscle”  in line 6 .  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1-7, 15 & 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Corley et al. (US 2014/0303460).
Corley et al discloses:
1.  A wearable non-invasive apparatus for enhancing lower limb venous return of a subject (e.g., via the disclosed NMES device, 101, Fig 1), the apparatus comprising: a monitoring device (e.g., via the disclosed sensor unit 102) configured to determine a venous state of a subject; and a neuromuscular electrical stimulation (NMES) device configured to generate an electrical stimulus in response to the determined venous state and concurrently stimulate the triceps surae and the deep posterior calf muscle of the subject with the generated electrical stimulus to enhance lower limb venous return {e.g., [0085]-[0089], [0094]-[0095], [0122] & (Figs 1 & 2)}.

2.    The apparatus of claim 1, further comprising at least one electrode adapted to be positioned at the triceps surae of the subject, or the deep posterior calf muscle of the subject, or a tibial nerve of the subject to retrograde target the triceps surae and the deep posterior calf muscle of the subject {e.g., [0094], [0096]-[0098] & (Figs. 2 & 4)}.

3.    The apparatus of claim 2, wherein the at least one electrode is adapted to be positioned at the triceps surae selected from the group consisting of the gastrocnemius muscle and the soleus muscles {e.g., [0094], [0096]-[0098], [0122] & (Figs. 2 & 4)}.

4.    The apparatus of claim 2, wherein the at least one electrode is adapted to be positioned at the deep posterior calf muscle selected from the group consisting of a flexor digitorum longus muscle, flexor hallucis longus, posterior tibialis and popliteus muscles {e.g., [0094], [0096]-[0098], [0122] & (Figs. 2 & 4)}.

5.    The apparatus of claim 2, wherein the at least one electrode is adapted to be positioned at the tibial nerve through a posterior tibial nerve {e.g., [0094], [0096]-[0098], [0122] & (Figs. 2 & 4)}.

6.    The apparatus of claim 2, wherein the at least one electrode comprises a disposable pad (e.g., via the disclosed surface electrodes) configured to be placed in contact with a skin surface around an ankle of the subject or at least substantially near to an ankle of the subject {e.g., [0122] & (Fig 13)}.

7.    The apparatus of claim 6, wherein the at least one electrode forms an integral part of the disposable pad {e.g., [0122] & (Fig 13)}.

15.    The apparatus of claim 1, further comprising a disposable adhesive electrode strap or a patch to allow for easy placement of the apparatus on a skin surface of the subject upon use {e.g., [0122] & (Fig 13)}.

19.    A method of enhancing lower limb venous return of a subject, the method comprising: determining a venous state of a subject; and generating an electrical stimulus in response to the determined venous state; and concurrently stimulating the triceps surae and the deep posterior calf muscle of the subject with the generated electrical stimulus {e.g., [0085]-[0089], [0094]-[0095], [0122] & (Figs 1 & 2)}.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040.  The examiner can normally be reached on Mon-Thu 7:30am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE F LAVERT/Primary Examiner, Art Unit 3792